•Opinion,
Mr. Chief Justice Paxson :
It appears from the case stated that the school district of the borough of Easton did not accept the act of May 23, 1874, providing for the public schools, but continued to act under the special law of March 22, 1866, P. L. 287, entitled “ An Act relating to Common Schools of the Borough of Easton.” It also appears that, by virtue of the several other acts referred to in the case stated, the said school district had the power to appoint an auditor or auditors to examine the accounts of the treasurer. The learned judge below states in his opinion that “ the special act provides that the auditor shall be compensated *492for his services.” It was contended by the appellant that the learned judge was mistaken in this, and that all of the acts referred to omit any reference to compensation from the school district. This is certainly so as to the act of 1866. The other acts I have not examined, as they are not considei’ed to have any bearing upon the question now before us.
The city of Easton is a city of the third class, incorporated under the act of May 23, 1874. The councils of said city, on April 12, 1887, enacted an ordinance fixing the compensation of the city controller. Henry A. Rothrock, the plaintiff above named, was duly elected controller, and entered upon the duties of his office on the first Monday of April, 1887. He declined to act as controller or auditor of the school district, whereupon the board of school directors passed a resolution declaring that it was his duty as city controller to audit said accounts. In pursuance of or obedience to this resolution, the plaintiff proceeded to audit the accounts of the school district, and this suit was brought to recover compensation therefor.
When a public officer claims a salary, fees, or compensation for services rendered to the public, he must show an act of assembly giving it. If he cannot show such act, he cannot recover. The plaintiff’s compensation as city controller was fixed by ordinance of councils. As controller, he is entitled to the compensation thus fixed, and nothing more. But it was urged he was also auditor for the school board, and is entitled to compensation for services in that capacity. If we concede the facts, we might possibly concede the inference drawn from them by appellant. But he was never elected or appointed auditor for the school district. Instead of electing him auditor, the contention of the school board was that, as city controller, it was his duty to audit the accounts of the school district, and he acquiesced in that view so far as to audit said accounts. It is manifest that he never held the independent office of auditor of the school district, and it follows logically that he cannot claim compensation for performing the duties of an office which he never filled. We are not called upon to inquire, therefore, what, if any, compensation a duly-elected auditor would have been entitled to claim.
The judgment is reversed, and judgment is now entered in favor of defendant.